Citation Nr: 0938166	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-03 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD), from December 2, 2002?

2.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD), from June 2, 2009?

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disorders


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which granted entitlement to service 
connection for PTSD, and assigned a 50 percent rating from 
December 2, 2002.  It also arises from an April 2007 rating 
decision by the Manila RO which denied entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  The Veteran appealed.  The 
case was certified to the Board by the Seattle RO.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in February 
2008. A transcript of the hearing is associated with the 
Veteran's claims folder.

In May 2008 the Board remanded this case to the RO for 
additional development. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as the issue of what 
evaluation is warranted for PTSD was essentially placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Fenderson 
doctrine applies.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  Between December 2, 2002, and June 1, 2009, the Veteran's 
PTSD was not manifested by occupational and social 
impairment, with deficiencies in most areas.

2.  Resolving reasonable doubt in the appellant's favor, 
effective June 2, 2009, the Veteran's PTSD was manifested by 
occupational and social impairment, with deficiencies in most 
areas.

3.  Since June 2, 2009, the Veteran's PTSD has not been 
manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.   The criteria for a disability rating in excess of 50 
percent for PTSD were not met from December 2, 2002 to June 
1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  Resolving reasonable doubt in the appellant's favor, the 
criteria for a 70 percent rating, but no higher, for PTSD 
were met from June 2, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in February 2004, March 
and August 2006, January and February 2007, and May 2008 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The claims were 
readjudicated in the April 2009 supplemental statement of the 
case.  The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and he was 
provided actual notice of the rating criteria used to 
evaluate the disorders at issue.  The claimant was provided 
the opportunity to present pertinent evidence and testimony 
in light of the notice provided.  Because the Veteran has 
actual notice of the rating criteria, and because the claims 
have been readjudicated no prejudice exists.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists. Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes lay statements, his written 
contentions, service treatment and personnel records, private 
and VA medical records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
files shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

a. What evaluation is warranted for PTSD?

The Veteran and his representative contend that PTSD is 
manifested by symptomatology that warrants the assignment of 
an increased initial rating. It is requested that the Veteran 
be afforded the benefit of the doubt.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Multiple (staged) ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate in any rating claim in which 
distinct time periods with different ratable symptoms can be 
identified. Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work 
likesetting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for PTSD when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-
IV), states that a global assessment of functioning score of 
41 to 50 reflects the presence of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job) and/or some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A global assessment of functioning score 
between 51 and 60 indicates that the Veteran has moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). See 38 C.F.R. § 4.130. 
VA's Rating Schedule employs nomenclature based upon the 
Diagnostic and Statistical Manual of Mental Disorders, which 
includes the global assessment of functioning score scale.

Background

In an initial VA PTSD evaluation in March 2003 it was noted 
that the Veteran had recently been medically retired from the 
Tacoma, Washington Fire Department as a result of a back 
injury.  He described various stressor experiences during his 
service in Vietnam.  The examiner noted that given his 
presentation of symptoms he met the criteria for PTSD.  The 
examiner noted that the appellant could not state how 
distressing these were to him, but he did provide examples of 
where they interfered with his daily life (e.g., sleep 
problems).   

In a June 2003 VA PTSD examination, a review of the claims 
file and medical records revealed the Veteran had been 
involved with a VA Medical Center PTSD treatment program 
since March 2003 receiving both psychotherapy and medication.  
The examiner noted that the Veteran began to drink fairly 
early in life. He drank considerably in Vietnam to the point 
he could drink a case of beer a day. He later switched to 
whiskey drinking a bottle a day by the time he returned from 
Vietnam.  He described his life up to very recently as going 
out three to four nights a week and sharing pitchers of beer 
in the evening with friends.  He used marihuana rarely.   

The Veteran described a history of chronic sleep problems, 
intrusive thoughts, and avoidance of things which would 
remind him of Vietnam.  The war in Iraq reportedly had 
aroused him, and he recalled being bitter about the treatment 
Vietnam veterans received when they returned home.  He 
reported having only one "real friend."  He stated that his 
current marriage was going reasonably well, although he was 
controlling and rigid.  He described a history of road rage, 
difficulty controlling his anger, and being resentful about a 
young supervisor's treatment to the point of having some 
homicidal thoughts.  He affirmed a history of concentration 
problems, startle reaction, and being quite vigilant.

Mental status examination revealed that the Veteran's was 
quite tense throughout the examination and appeared anxious.  
He did cooperate and he related well.  He made good eye 
contact and displayed linear thinking without gross memory 
defects.  The Veteran showed no signs of a psychotic process, 
such as hallucinations, delusions, inappropriate behavior, or 
looseness of associations.  He had some early insight into 
his problems and planned to continue his treatment.  He had 
an adequate grasp of his financial situation.  He offered no 
current homicidal or suicidal ideation.  The examiner noted 
that the Veteran endured very emotional traumatic experiences 
during Vietnam, by his account.  Assuming the validity the 
symptom pattern reported would meet the DSM-IV criteria for 
PTSD.  In addition he had a degree of depression in partial 
remission.  The examiner noted that his degree of industrial 
impairment seemed somewhat masked in that he was employed in 
the fire department for many years. He dealt with individuals 
by radio. He has not had remarkably good social interpersonal 
relationships.  The prognosis was guarded. The diagnoses were 
chronic, moderately severe PTSD; and depressive disorder, not 
otherwise specified, in partial remission and associated with 
PTSD.  A global assessment of functioning score of 60 
reflecting moderately severe symptoms was assigned.

A letter in August 2003 from a VA treating psychologist noted 
that the Veteran had been involved in the PTSD treatment 
program since March 2003.  He attended group sessions twice 
monthly and sees a nurse practitioner every two or three 
months for psychotropic medications.  It was noted that while 
the Veteran's symptoms had improved somewhat during his 
course of treatment, PTSD is a chronic disorder with periods 
of exacerbation and remission.  The examiner opined that 
there was no guarantee as to when the Veteran can or will be 
completely stabilized.  As such, the prognosis was judged to 
be somewhat guarded.

The diagnoses were chronic PTSD, and major depressive 
disorder, not otherwise specified.  A global assessment of 
functioning score of 55 was assigned.  The appellant's 
highest global assessment of functioning score during the 
prior year was judged to have been 60.

At a March 2007 VA PTSD examination computerized medical 
records were reviewed.  The Veteran reported having 
nightmares three times a week, having daily problems 
concentrating, being irritable and hypervigilant, having fits 
of anger, and a startle reaction.  The examiner noted no 
history of suicidal ideation or history of violence.  Mental 
status examination revealed that the Veteran was casually 
dressed, and clean. Psychomotor activity was unremarkable.  
Speech was spontaneous, clear, and coherent.  His attitude 
was cooperative, his affect was normal, and his mood was 
euthymic. The Veteran was able to do serial seven's and spell 
America backwards and forwards. He was oriented times three.  
His thought process and content were unremarkable. Judgment 
was good and his intelligence was opined to be average.  He 
had sleep impairment manifested by early awakening due to 
nightmares.  There was no indication of hallucinations, 
inappropriate behavior, obsessive or ritualistic behavior, 
panic attacks, homicidal ideation.  The Veteran was noted to 
think about suicide when depressed.  He was able to maintain 
minimal hygiene, and he had no problems with activities of 
daily living.  His memory was judged to be normal.

The Veteran was not employed.  He retired in July 2002 as a 
result of degenerative disc disease.  The diagnosis was 
chronic PTSD. A global assessment of functioning score of 60 
was assigned.  The examiner noted moderate difficulty with 
social functioning.  There was no evidence of total 
occupational and social impairment, or reduced reliability 
and productivity due to PTSD symptoms.  There was no 
occasional decrease in work efficiency, or intermittent 
period of inability to perform occupational tasks due to PTSD 
signs and symptoms, but with generally satisfactory 
functioning. The Veteran's PTSD symptoms were controlled by 
continuous medications, and his symptoms were not severe 
enough to interfere with occupational and social functioning.  

A November 2007 VA Medical Center medical feasibility form 
from the Veteran's treating psychologist noted that the 
Veteran was treated for PTSD, major depression, and alcohol 
abuse. He was capable of working on a part time basis.  It 
was noted that he was intelligent but had significant anxiety 
issues.

At an October 2008 VA PTSD examination the examiner reviewed 
the claims file and medical records.  The Veteran presented 
promptly for his appointment.  Examination revealed that the 
Veteran was casually dressed, well groomed and clean. Prior 
to sitting down he handed the examiner a copy of the November 
2007 VAMC medical feasibility form [already in file]. The 
Veteran was oriented in all spheres.  His responses to 
questions were articulate and complete and demonstrated an 
average to above average fund of knowledge. He appeared to be 
a forthright historian.  His speech was mildly pressured 
secondary to anxiety; volume was normal and full.  He 
expressed an abundance of somatic concerns, in particular, 
regarding back pain aggravated by the onset of cold weather. 
There was no indication of a psychosis, delusions, looseness 
of association or organicity.  He reported sleep 
disturbances, and difficulties with concentration at times.  
However overall he appeared competent to attend to his own 
daily needs and financial matters.  He has not been employed 
since being retired from the Tacoma Washington Fire 
Department as a result of a back disorder. The examiner noted 
that the Veteran presented with continued symptoms of 
posttraumatic stress disorder.  The examiner opined that the 
appellant's depressive disorder was comorbid with his 
posttraumatic stress disorder.  The examiner opined that the 
overall impact of the Veteran's psychological stress posed 
moderate difficulties for him in occupational and social 
interactions secondary to chronic pain, irritability, with 
episodic history of outbursts of verbal anger.  The Veteran 
was judged to be fully competent to handle his own financial 
affairs, and to act responsibly in his own financial best 
interest.  The diagnoses were chronic, mildly severe PTSD; 
depression not otherwise specified secondary to chronic pain 
and PTSD; and alcohol dependence in sustained remission. A 
global assessment of functioning score of 52 to 55 was 
assigned.

On June 2, 2009, the Veteran was seen at a VA outpatient 
clinic.  The examiner noted that the Veteran had regularly 
been seen  in group therapy, but it had been over a year 
since he had been seen for individual therapy.  During the 
session the appellant reported passive suicidal ideation when 
he sat around and did nothing.  He described his suicidal 
ideation as a desire to get away from everything.  The 
appellant also endorsed a history of homicidal ideation.  He 
specifically denied having either active homicidal or 
suicidal ideation on the date of the examination.  The 
appellant did describe obsessive compulsive behavior, being 
unable to complete projects, and having problems maintaining 
motivation.  The appellant stated that he would "let himself 
go" but for the fact that his wife kept on him about taking 
showers and dressing appropriately.  The examiner opined that 
the Veteran's symptoms significantly interfered with his 
ability to maintain employment.  A global assessment of 
functioning score was not assigned. 

Analysis

The Veteran argues that he warrants an evaluation higher than 
50 percent for PTSD.  After considering all of the evidence 
of record, including particularly the VA PTSD examinations 
and the extensive VA Medical Center clinical treatment 
records, the Board finds that the Veteran's PTSD was 
consistent with the criteria for a 50 percent rating from 
December 2, 2002 to June 1, 2009, and that after resolving 
reasonable doubt in the appellant's favor, that the disorder 
warrants a 70 percent rating effective from June 2, 2009.

In this regard, at the June 2003, March 2007, and January 
2008 VA examinations the appellant had worked for many years 
at a fire department and retired as a result of a back 
injury.  He had lost no time from work as a result of his 
PTSD, and there is no evidence of any disciplinary action at 
work due to posttraumatic stress pathology.  The examinations 
noted the Veteran's orientation was normal, and his 
appearance, hygiene, and behavior were all appropriate. His 
affect and mood while depressed, did not affect his ability 
to function independently and effectively. There was no 
evidence of active delusions or hallucinations, or active 
suicidal or homicidal ideation. His thought processes were 
logical and relevant, with intact insight and judgment.  

The evidence further shows that the June 2003 VA examiner 
found the Veteran's PTSD to be moderately severe, while the 
March 2007 examiner found the PTSD to be controlled by 
medication and found his symptoms were not severe enough to 
interfere with occupational and social functioning.  The 
October 2008 VA examiner opined that the overall impact of 
the Veteran's PTSD caused mildly severe difficulties in 
occupational and social interactions.  He was found to be 
fully competent to handle his own financial affairs, act 
responsibly in his own financial best interest.

Prior to June 2, 2009, there was no evidence that PTSD caused 
occupational and social impairment with deficiencies in most 
areas.  There was no evidence that posttraumatic stress 
disorder caused the appellant to neglect his personal 
appearance.   While the appellant reported in the March 2007 
examination to have had suicidal thoughts in the past when 
depressed, there was no evidence of suicidal intent or a plan 
during any of the examinations.  VA outpatient records since 
2003 show that he was consistently found to be cooperative, 
and to have coherent and spontaneous speech.  His thought 
processes were generally intact, and there were no signs or 
complaints of active suicidal ideation.  Near continuous 
panic was not clinically demonstrated at any time prior to 
June 2, 2009.  As such, an evaluation in excess of 50 percent 
from December 2, 2002 to June 1, 2009 is not in order.

It is evident, however, that the appellant's symptoms were 
shown to have increased in the June 2, 2009 outpatient 
report.  While he was not having active suicidal or homicidal 
ideation at the time examination, the frequency of these 
thoughts had increased.  Moreover, the appellant showed 
evidence of problems maintaining hygiene, maintaining 
motivation, and maintaining any ability to complete tasks.  
While the examiner did not find any evidence of a total 
disablement due to a gross impairment in thought processes or 
communication, and while there was no evidence that the 
appellant had persistent delusions or hallucinations, the 
evidence, while close, is sufficiently in equipoise such as 
to warrant the assignment of a 70 percent rating effective 
from June 2, 2009, under the doctrine of reasonable doubt.

The Board considered the statements from the Veteran, his 
spouse's and service friend.  As lay persons, however, they 
are not competent to provide a probative opinion on the 
clinical severity of his illness.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).


ORDER

Entitlement to an increased initial evaluation in excess of 
50 percent for PTSD between December 2, 2002 and June 1, 2009 
is denied.

Entitlement to a 70 percent evaluation for PTSD from June 2, 
2009 is granted subject to the laws and regulations governing 
the award of monetary benefits.


REMAND

In light of the Board's assignment of a 70 percent evaluation 
for posttraumatic stress disorder effective June 2, 2009, the 
question of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders cannot be evaluated by the Board until that issue 
is reconsidered by the RO in light of the grant of the 
increased rating.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 
  
Therefore, this case is REMANDED for the following action:

The RO should prepare a rating decision 
effectuating the assignment of a 70 
percent rating for PTSD effective June 2, 
2009.  Thereafter, it should readjudicate 
the claim of entitlement to a total 
disability evaluation based on individual 
unemployability due to service connected 
disorders.  If the claim remains denied 
the appellant and his representative 
should be issued a supplemental statement 
of the case and provided a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


